Citation Nr: 0601430	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  01-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back pain with 
left leg pain.

2.  Entitlement to service connection for lupus 
erythematosus.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney-at-
Law



ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1986 to May 1986 and on active duty from November 1988 to 
August 1989.   Her DD Form 214 also refers to one month and 
seventeen days of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Nashville, Tennessee.  The RO issued a rating decision in 
August 1999 by which the veteran's service connection claims 
were denied.  Her notice of disagreement was received in 
October 1999 and a statement of the case (SOC) was issued in 
October 2000.  The veteran perfected her appeal of these 
issues the following month.

The veteran's TDIU rating claim was denied via a February 
2002 rating decision.  She voiced disagreement with this 
determination in July 2002 and a SOC was issued in August 
2003.  She timely filed a substantive appeal in October 2003.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board notes that the February 2002 rating decision refers 
to a Social Security Administration (SSA) determination in 
connection with denying the veteran's claim.  However, 
documentation and/or medical records associated with any such 
determination for SSA disability benefits, potentially 
pertinent to all of her claims, are not of record.  VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992). 


Therefore, this matter is REMANDED for the following actions:

1.  Contact the SSA and request that it 
provide both documentation of the 
veteran's current disability benefits, if 
any, and copies of all records developed 
in association with the award or denial 
of such benefits for incorporation into 
the record.

2.  Readjudicate the veteran's service 
connection and TDIU claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her attorney should be 
provided a supplemental SOC that contains 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since September 2005.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

